Citation Nr: 1011467	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  08-29 914A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
hypertension and a heart condition.

2.  Entitlement to service connection for a respiratory 
condition.

3.  Entitlement to service connection for congestive heart 
failure claimed as a heart condition and hypertension.


REPRESENTATION

Veteran represented by:	Susan Saidel, Attorney-at-law


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1960 to 
December 1967. 
 
These matters come to the Board of Veterans' Appeals (Board) 
on appeal from decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran elected a Travel Board hearing on his Form 9, 
dated October 2008.  The hearing was scheduled for November 
2009 which the Veteran could not attend.  A Veterans Law 
Judge granted a motion for rescheduling under the provisions 
of 38 C.F.R. § 20.704(d).  However, there is no indication in 
the claims file that the Veteran's hearing was rescheduled.  
Thus, the case must be returned to the RO to schedule such 
hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board 
hearing before a Veterans Law Judge as soon 
as it is practically possible. 

The case should then be returned to the Board, if in order. 
The Board intimates no opinion as to the ultimate outcome of 
this case.  The Veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


